Judgment of the Supreme Court, Kings County, entered July 26, 1966, affirmed, without costs. No opinion. Appeal from order of the same court, entered September 30, 1966, dismissed, without costs. No appeal lies from an order denying a motion, made solely on the trial minutes, to set aside a jury verdict. In any event, no contentions were advanced with respect to the appeal from the order which were not made and considered on the appeal from the judgment. Martuscello, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.